Citation Nr: 1013063	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as sinus headaches.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability, claimed as anxiety 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

5.  Entitlement to service connection for acquired 
psychiatric disability, claimed as anxiety disorder.

6.  Entitlement to service connection for tinnitus  

7.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1952 to July 1956 
and from June 1958 to May 1975.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a decision of August 2003 by the Department 
of Veterans Affairs (VA) Regional Office (RO).  This matter 
was remanded in July 2008 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

A video conference hearing before the undersigned Acting 
Veterans Law Judge was held in November 2007.  A transcript 
of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral knee disability, as well as the 
claims of entitlement to service connection for acquired 
psychiatric disability (claimed as anxiety disorder), 
tinnitus, and tremors are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches were not manifested during the Veteran's 
active duty service or for many years thereafter; the 
competent evidence does not demonstrate that headaches are 
related to such service.

2.  An unappealed July 1998 rating decision denied a request 
to reopen a claim of entitlement to service connection for 
acquired psychiatric disability (claimed as anxiety 
disorder).  

3.  Evidence that raises a reasonable possibility of 
substantiating the claim to reopen for service connection 
for acquired psychiatric disability (claimed as anxiety 
disorder) has been received since the July 1998 rating 
decision.

4.  An unappealed July 1998 rating decision denied service 
connection for tinnitus. 

5.  Evidence that raises a reasonable possibility of 
substantiating the claim of service connection for tinnitus 
has been received since the July 1998 rating decision.

6.  Noise exposure is consistent with the Veteran's service 
and he has presented competent and credible evidence of 
ringing in his ears since that time.



CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The July 1998 rating decision which denied reopening the 
claim of entitlement to service connection for acquired 
psychiatric disability (claimed as anxiety) is final.  
38 U.S.C.A. § 7105(c) (West 2002).

3.  New and material evidence has been received since the 
July 1998 decision denying a request to reopen a claim of 
service connection for acquired psychiatric disability 
(claimed as anxiety disorder), and the claim of service 
connection for acquired psychiatric disability (claimed as 
anxiety disorder) is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  The July 1998 rating decision which denied entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

5.  New and material evidence has been received since the 
July 1998 denial of service connection for tinnitus, and the 
claim of service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in April 2003 and March 2006.  
The letters informed him of what evidence was required to 
substantiate the claim of service connection for headaches, 
and of his and VA's respective duties for obtaining 
evidence.   

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

While the Dingess letter was sent after the August 2003 
decision, the timing deficiency was appropriately cured with 
the issuance of supplemental statements of the case in April 
2006, March 2007, and November 2009.  Mayfield, 444 F.3d 
1328. Thus, no additional development is required with 
respect to the duty to notify.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield, 444 F.3d at 1333-34.  

Duty to Assist

In this case, the RO has obtained service, VA, and private 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions at a Decision Review Officer 
(DRO) hearing in June 2005 and at the Video Conference 
hearing before the undersigned Veterans Law Judge in 
November 2007.  

All available records and medical evidence have been 
obtained in order to make an adequate determination as to 
the claim of entitlement to service connection for 
headaches.

In light of the favorable decision as it relates to the 
issues of reopening the Veteran's claims for service 
connection for acquired psychiatric disability (claimed as 
anxiety disorder) and tinnitus, and as to the merits of the 
tinnitus claim, no further discussion of VCAA is necessary 
at this point.  The matter of VCAA compliance with regard to 
the other issues will be addressed in a future merits 
decision on those issues after action is undertaken as 
directed in the remand section of this decision.


New and Material Evidence

A review of the record shows that the claim for service 
connection for tinnitus, and a request to reopen a claim for 
service connection for acquired psychiatric disability 
(claimed as anxiety disorder) were denied by the RO in July 
1998.  The appellant was informed of the aforementioned 
decision and failed to file a notice of disagreement to 
initiate an appeal.  The July 1998 decision therefore became 
final.  See 38 U.S.C.A. § 7105.  

A request to reopen the claims was received in March 2003.  
By rating decision in August 2003, the RO denied the 
Veteran's claims to reopen.  The present appeal ensued.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of last final decision, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the July 1998 rating 
decision consisted of the Veteran's service treatment 
records, October 1975 and March 1998 VA examinations, and 
1991 to 1997 treatment records form Bayne-Jones Army 
Community Hospital in Fort Polk, Louisiana.

By rating decision in July 1998, the RO denied reopening the 
Veteran's claim of acquired psychiatric disability (claimed 
as anxiety disorder) because there was no anxiety in 
service, and because January 1991 to September 1997 
treatment records did not reveal treatment for an acquired 
psychiatric disorder but rather showed that he was treated 
with Tenormin for hereditary benign intention tremors.  The 
RO also denied reopening the claim of entitlement to service 
connection for tinnitus on the basis that such disorder was 
not shown in service and because a March 1998 VA treatment 
record shows that the Veteran denied tinnitus.  Moreover, 
January 1991 to September 1997 treatment records from Bayne-
Jones Army Community Hospital showed no complaints of or 
treatments for tinnitus.

Evidence received since the July 1998 rating decision 
includes an August 1976 treatment record from Bayne-Jones 
Army Community Hospital showing that the Veteran complained 
of nervousness and that he was prescribed Valium.  A 
November 1976 treatment record from the same facility shows 
that the Veteran complained about his nerves.  The Board 
notes that this was documented approximately a year after 
service.  While there is no documentation of anxiety in 
service, the aforementioned treatment records support a 
finding of continuity of symptomatology.

Evidence also received since the July 1998 rating decision 
includes the Veteran's testimony provided at the November 
2007 Video Conference hearing regarding post-service 
tinnitus.  The Veteran clarified that he denied having 
tinnitus at the March 1998 VA examination because he simply 
did not know the definition of "tinnitus."  He testified 
that had he been asked specifically if there was "ringing" 
in his ears, he would have answered "yes."  The Board notes 
that the Veteran is competent to testify whether he has 
tinnitus.  See Barr, 21 Vet. App. 303. 

Overall, the aforementioned new evidence received since the 
July 1998 rating decision does relate to an unestablished 
fact necessary to substantiate his claim to reopen the claim 
of entitlement to service connection for acquired 
psychiatric disability (claimed as anxiety disorder) and to 
reopen the claim of entitlement to service connection for 
tinnitus.  The additional evidence raises a reasonable 
possibility of substantiating the claims.  For these 
reasons, the Board concludes that the Veteran has presented 
new and material evidence to reopen.



Service Connection

Headaches

The Veteran is seeking entitlement to service connection for 
headaches, claimed as sinus headaches. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

At the June 2005 hearing before a Decision Review Officer 
(DRO), the Veteran testified that he took medication to 
control his sinus headaches that reportedly started in 
service.  However, a review of the Veteran's service 
treatment records show no complaints of, treatments for, or 
diagnosis of any headaches or sinus headaches.  At the 
November 2007 Video Conference hearing, the Veteran admitted 
that he did not seek treatment for headaches while in 
service.  He mentioned that he took Deconamine for his 
headaches.    

Morever, there are no post-service treatment records showing 
treatment for headaches.  While a March 2005 VA treatment 
record shows that the Veteran was taking Deconamine, use of 
this antihistamine, standing alone, does not show that the 
Veteran was being treated for headaches.    

Nevertheless, the Veteran is certainly competent to report 
the types of symptoms he has experienced and the continuity 
of his headaches.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board acknowledges the Veteran's assertion that he had 
headaches in service and that his current headaches are 
related to service.  In adjudicating a claim, the Board must 
assess the competence and credibility of lay statements of 
the Veteran.  The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reaffirmed that VA must consider the 
competency of lay evidence in order to determine if it is 
sufficient to establish a nexus. 

After reviewing the totality of the evidence, the Board 
finds that the Veteran's claim of continuous headache 
symptomatology is not persuasive here.

On numerous reports of medical examination from May 1958 to 
November 1974, clinical evaluation of the Veteran's head was 
consistently normal and the Veteran repeatedly denied 
frequent or severe headaches in reports of medical history.  
Medical personnel at the time of the evaluations did not 
note any headaches.  Overall, the Veteran's current 
assertions of in-service headaches are inconsistent with 
what he himself reported in contemporaneous records during 
service.

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities that were received in June 1975 
and January 1998.  It was not until March 2003 when the 
Veteran's claim for headaches was received.  If he had been 
experiencing continuous headache symptoms since service, it 
is reasonable to expect that he would have filed a claim 
earlier than 2003.  It is also significant that various 
medical reports associated with earlier claims for benefit 
did not include any complaints of headaches.  In sum, there 
is no supporting evidence to suggest any continuity of 
headaches from service to show a nexus to service.   

Consequently, a VA examination is not necessary here, as the 
evidence of records fails to indicate that headaches, first 
reported many years post service, had its onset in service 
or is otherwise related thereto.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

After review of the evidence currently of record, the Board 
is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is 
against the Veteran's claim.

Tinnitus

Again, the instant decision reopens a claim of service 
connection for tinnitus.  The Board will now address the 
merits of this issue.  At the outset, it is noted that the 
Veteran's Military Occupational Specialty (MOS) was aircraft 
maintenance mechanic.  As such, exposure to loud jet noise 
is consistent with the circumstances of his service.  
Accordingly, noise exposure is conceded here.  See 
38 U.S.C.A. § 1154(a).

Again, the Veteran testified at his November 2007 Board 
hearing that he had ringing in his ears and that he 
experienced such disorder since his time working with planes 
in service.  The Veteran is competent to report observable 
symptomatology such as ringing in his ears.  It is 
acknowledged that the veteran is competent to give evidence 
about the symptoms he experienced. See Layno v. Brown, 6 
Vet. App. 465 (1994).  Given his in-service MOS, the Board 
finds no reason to doubt his credibility as to his current 
symptoms or history of symptoms.  Accordingly, the evidence 
of record, as it presently stands is at least in equipoise 
as to whether his current tinnitus is due to active service.  
In light of this, an award of service connection is 
appropriate.  The claim is thus granted.  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been received, the issue of 
entitlement to service connection for acquired psychiatric 
disability (claimed as anxiety disorder) is reopened, and to 
that extent only, the appeal is granted.

New and material evidence having been received, the issue of 
entitlement to service connection for a tinnitus is 
reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for headaches, claimed as 
sinus headaches, is denied.

Entitlement to service connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

Regarding the remaining issues on appeal, additional 
development is required, as will be discussed below.

The Board notes that there may be outstanding private 
treatment records regarding the Veteran's bilateral knees.  
In a statement received in February 2006, the Veteran 
reported seeing Mohammad Shbeeb for his rheumatoid 
arthritis.  It does not appear that an attempt has been made 
to obtain these records.

Regarding the Veteran's reopened psychiatric claim, a VA 
examination is warranted.  Here, the file contains the 
Veteran's competent testimony as to symptoms of anxiety 
disorder along with post treatment records showing treatment 
(specifically, with Valium) for nerves approximately a year 
after service.  

Finally, a July 1966 report for medical examination shows 
occasional tremor in the Veteran's hands.  Various post 
treatment records from Bayne-Jones Army Community Hospital; 
Arsham Naalbandian, M.D., FAAN; and April 2003 to March 2005 
VA treatment records show that the Veteran was treated for 
tremors.

Consequently, the Board believes that VA examinations for 
acquired psychiatric disability (claimed as anxiety 
disorder), and tremors are necessary here.  McLendon v. 
Nicholson.
 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After obtaining all necessary 
authorization, request all treatment 
records for the Veteran from Mohammad 
Shbeeb.  Any negative search result 
should be noted in the record and 
communicated to the Veteran.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
current acquired psychiatric disability, 
claimed as anxiety disorder.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  Any medically 
indicated special tests should be 
accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner 
should state whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current acquired 
psychiatric disability is causally 
related to service?  

If the above question is answered in the 
negative, the examiner should also opine 
whether it is at least as likely as not 
that the psychiatric symptomatology 
demonstrated in 1976 within a year of 
discharge represents manifestations of 
any psychosis.

All opinions should be supported by a 
clear rationale.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
current tremors.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not (a 50% 
or higher degree of probability) that 
any current disability manifested by 
tremors is causally related to active 
service?

All opinions should be supported by a 
clear rationale.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

4.  After completion of the above and 
any additional development which the RO 
may deem necessary, the RO should then 
re-adjudicate the Veteran's claims of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
bilateral knee disability; and 
entitlement to service connection for 
acquired psychiatric disability (claimed 
as anxiety disorder), and tremors.  If 
the benefits on appeal remain denied, 
the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded an applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


